DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 07/28/2021.
Claims 1, 3-9 are pending of which claims 1 and 9 are independent claims.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1, and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200195389 to Basu (hereinafter “Basu”) in view of US. Pub. 20190327053 to Hu (hereinafter “Hu”).


Regarding claim 1: Basu discloses a method of transmitting a grant related to sidelink transmission of a remote UE via a UE-to-network relay in a wireless communication system, the method performed by a relay UE(Basu, see paragraph[0091], via a release-10 relay node,  an eNB-scheduled resource allocation, where a UE requests transmission resources from the relay node, and the relay node in turn schedules the resources used by a UE to transmit direct data and direct control information (e.g., Scheduling Assignment), the UE sends a scheduling request (D-SR or Random Access) to the eNB followed by a sidelink buffer status report (BSR) and based on the BSR, the eNB estimates the resources needed for transmission) , and the method comprising: receiving, from a serving base station, a first control message related to the grant, wherein the first control message includes (i)  an identifier for identifying the remote UE (Basu, see paragraph [0100-0102], using an identifier of the UE, eNB grants UL resource (for UE to send sidelink BSR) via PDCCH, scrambled by C-RNTI; the UE sends sidelink BSR indicating the buffer status via PUSCH); (ii) first control information related to a time of monitoring the grant(Basu, see paragraph [0054], the scheduling eNodeB dynamically allocates resources to user equipments at each transmission time interval via the L1/L2 control channel(s) (PDCCH) where the user equipments are addressed via their specific C-RNTIs), and (iii) second control information related to a time of relaying the grant to the remote UE ( Basu, see paragraph [0104], a Scheduling Assignment (SA), also termed SCI (Sidelink Control Information) is a compact (low-payload) message containing control information,e.g., pointer(s) to time-frequency resources, modulation and coding scheme and Group Destination ID for the corresponding UE data transmission; an SCI transports the sidelink scheduling information for one (ProSe) destination ID; the content of the SA (SCI) is basically only a user equipment with a matching C-RNTI can decode the PDCCH content correctly(see paragraph [0054]); receiving the grant from the serving base station based on the first control information; and transmitting, on a specific channel for  Basu, see paragraph [0104], the first control information contains information for the second control information that is intened for the remote UE, a Scheduling Assignment (SA), also termed SCI (Sidelink Control Information) is a compact (low-payload) message containing control information,e.g., pointer(s) to time-frequency resources, modulation and coding scheme and Group Destination ID for the corresponding UE data transmission; an SCI transports the sidelink scheduling information for one (ProSe) destination ID; the content of the SA (SCI) is basically only a user equipment with a matching C-RNTI can decode the PDCCH content correctly(see paragraph [0054]),wherein the first control message is received from the serving base station through a downlink control information (DCI) format (Basu, see paragraphs[0051-0052], each PDCCH transmission depending on the DCI format that is used, and downlink control information occurs in several formats that differ in overall size and also in the information contained in their fields), wherein the DCI format includes a field  for the identifier, wherein information  on a mapping between (i) values of the field (Basu, see paragraphs [0039-0050], DCI includes a user identity, indicating the user that is allocated and Resource allocation information, indicating the resources (e.g., Resource Blocks, RBs) on which a user is allocated);and (ii) remote UEs related to the grant is transmitted to the relay UE through a Radio Resource Control (RRCBasu, see paragraphs [0031], a Radio Resource Control (RRC) layer controls communication between a UE and an eNB at the radio interface and the mobility of a UE moving across several cells),  wherein each value of the field represents a respective one of the remote UEs related to the grant UE, and wherein the remote UE is determined based on the value of the field Basu, see paragraph[0091], based on UE request of transmission resources and the BSR from the UE, the eNB estimates the resources needed for transmission and the eNB schedules the resource allocation, and the UE sends a scheduling request (D-SR or Random Access) to the eNB followed by a sidelink buffer status report (BSR) and (ii) the information on the mapping (Basu, see paragraph [0035], a basic physical resource used for data transmission consists of a frequency resource of size bandwidth grant (BWgrant) during one time interval, e.g., a subframe, onto which coded information bits are mapped, and it should be noted that a subframe, also referred to as transmission time interval (TTI), is the smallest time interval for user data transmission).  
 
However, Basu does not explicitly teach wherein a reference signal sequence related to the specific channel is differently configured from a reference signal sequence related to a channel for transmitting sidelink data to the remote UE. However, Hu in the same or similar field of endeavor teaches wherein a reference signal sequence related to the specific channel is differently configured from a reference signal sequence related to a channel for transmitting sidelink data to the remote UE ( Hu, see paragraphs[0136-0137], the relay device sends the reference signal to the remote device and  a sending device converts a frequency domain reference signal from frequency domain to time domain, to generate a time domain reference signal, where the frequency domain reference signal includes a reference signal sequence mapped to a frequency domain resource, the reference signal sequence is determined based on a ZC sequence, and a length value of the ZC sequence is selected from at least two length values, and before mapping the reference signal sequence to the frequency domain resource to generate the frequency domain reference signal, the sending device may further obtain the reference signal sequence).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Hu into Basu’s system/method because it would allow reference signal sequence that includes a first reference signal sequence and a second reference signal sequence.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve improving data transmission efficiency (Hu; [0047]).

Regarding claim 3: Basu discloses the  method of claim 1, wherein the DCI format is decoded based on a radio network temporary identifier (RNTI) associated with the grant(Basu, see paragraph [0100-0102], using an identifier of the UE, eNB grants UL resource (for UE to send sidelink BSR) via PDCCH, scrambled by C-RNTI, and then and thenBasu, see paragraph [0054], using DCI,  the scheduling eNodeB dynamically allocates resources to user equipments at each transmission time interval via the L1/L2 control channel(s) (PDCCH) where the user equipments are addressed via their specific C-RNTIs   

Regarding claim 4: Basu discloses the  method of claim 1, wherein the first control information includes a periodicity of transmission of the grant and a subfeature offset where the transmission of the grant starts (Basu, see paragraph [0060], Note: applicant failed to claim the right feature, periodicity for a grant is only for SPS, see below:  in case a user equipment detects that a semi-persistent resource allocation is activated by a corresponding SPS activation PDCCH, the user equipment will store the PDCCH content (i.e., the semi-persistent resource assignment) and apply it every semi-persistent scheduling interval, i.e., periodicity signaled via RRC; on the other hand, a dynamic allocation (DCI based scheduling), i.e., signaled on dynamic PDCCH, is only a "one-time allocation"). 
   
Regarding claim 5: Basu discloses the  method of claim 1, further comprising transmitting, to the remote UE, a second control message related to a time of performing the sidelink transmission by the remote UE based on the grantBasu, see paragraph[0091], via a release-10 relay node,  an eNB-scheduled resource allocation, where a UE requests transmission resources from the relay node, and the relay node in turn schedules the resources used by a UE to transmit direct data and direct control information (e.g., Scheduling Assignment), the UE sends a scheduling request (D-SR or Random Access) to the eNB followed by a sidelink buffer status report (BSR) and based on the BSR, the eNB estimates the resources needed for transmission. 

Regarding claim 6: Basu discloses the  method of claim 5, wherein the second control message includes information indicating a time of receiving, by the relay UE, the grant from the serving base station and information indicating an offset from the time of reception(see paragraph [0173], here the sidelink to the remote UE is actually  a vehicle, and scheduling information transmitted by the vehicular UE for the data transmission correspondingly indicates the time frequency resources for the initial transmission as well as the data transmission timing pattern from which the receiving entities derive the transmission timing used by the vehicular UE for the first and all the retransmissions).  

Regarding claim 7: Basu discloses the  method of claim 6, wherein the second control message further includes an indicator indicating that the grant is scheduling information related to the sidelink transmission (Basu, see paragraph [0104], the first control information contains information for the second control information that is intened for the remote UE, a Scheduling Assignment (SA), also termed SCI (Sidelink Control Information) is a compact (low-payload) message containing control information, e.g., pointer(s) to time-frequency resources, modulation and coding scheme and Group Destination ID for the corresponding UE data transmission; an SCI transports the sidelink scheduling information for one (ProSe) destination ID; the content of the SA (SCI) is basically only a user equipment with a matching C-RNTI can decode the PDCCH content correctly(see paragraph [0054]).  

Regarding claim 8: Basu discloses the  method of claim 1, further comprising: receiving a buffer status report (BSR) related to the sidelink transmission of the remote UE from the remote UE; and transmitting the received BSR to the serving base station(Basu, see paragraph [0100-0102], using an identifier of the UE, eNB grants UL resource (for UE to send sidelink BSR) via PDCCH, scrambled by C-RNTI; the UE sends sidelink BSR indicating the buffer status via PUSCH).  

Regarding claim 9. (Currently Amended) A relay UE transmitting a grant related to sidelink transmission of a remote UE via a UE-to-network relay in a wireless communication system, the relay UE (Basu, see paragraph[0091], via a release-10 relay node,  an eNB-scheduled resource allocation, where a UE requests transmission resources from the relay node, and the relay node in turn schedules the resources used by a UE to transmit direct data and direct control information (e.g., Scheduling Assignment), the UE sends a scheduling request (D-SR or Random Access) to the eNB followed by a sidelink buffer status report (BSR) and based on the BSR, the eNB estimates the resources needed for transmission) comprising: a radio frequency (RF) module including a transceiver for transmitting/receiving a radio signal; and a processor functionally connected with the RF module, wherein the processor is configured to receive, from a serving base station, a first control message related to the grantBasu, see paragraph [0104], an eNB uses RF signal to  send a Scheduling Assignment (SA), also termed SCI (Sidelink Control Information) is a compact (low-payload) message containing control information,e.g., pointer(s) to time-frequency resources, modulation and coding scheme and Group Destination ID for the corresponding UE data transmission; an SCI transports the sidelink scheduling information for one (ProSe) destination ID; the content of the SA (SCI) is basically only a user equipment with a matching C-RNTI can decode the PDCCH content correctly(see paragraph [0054]), wherein the first control message includes (i) an identifier for identifying the remote UE (Basu, see paragraph [0100-0102], using an identifier of the UE, eNB grants UL resource (for UE to send sidelink BSR) via PDCCH, scrambled by C-RNTI; the UE sends sidelink BSR indicating the buffer status via PUSCH), (ii) first control information related to a time of monitoring the grant(Basu, see paragraph [0054], the scheduling eNodeB dynamically allocates resources to user equipment’s at each transmission time interval via the L1/L2 control channel(s) (PDCCH) where the user equipment’s are addressed via their specific C-RNTIs), and (iii) second control information related to a time of relaying the grant to the remote UE; receive the grant from the serving base station based on the first control information; and transmit, on a specific channel for transmitting the grant to the remote UE the grant to the remote UE based on the identifier and the second control information ( Basu, see paragraph [0104], a Scheduling Assignment (SA), also termed SCI (Sidelink Control Information) is a compact (low-payload) message containing control information, e.g., pointer(s) to time-frequency resources, modulation and coding scheme and Group Destination ID for the corresponding UE data transmission; an SCI transports the sidelink scheduling information for one (ProSe) destination ID; the content of the SA (SCI) is basically only a user equipment with a matching C-RNTI can decode the PDCCH content correctly(see paragraph [0054]),  wherein the first Basu, see paragraphs[0051-0052], each PDCCH transmission depending on the DCI format that is used, and downlink control information occurs in several formats that differ in overall size and also in the information contained in their fields), wherein information on a mapping between (i) values of the field (Basu, see paragraphs [0039-0050], DCI includes a user identity, indicating the user that is allocated and Resource allocation information, indicating the resources (e.g., Resource Blocks, RBs) on which a user is allocated);and (ii) remote UEs related to the grant is transmitted to the relay UE through a Radio Resource Control (RRC)signaling(Basu, see paragraph [0031], a Radio Resource Control (RRC) layer controls communication between a UE and an eNB at the radio interface and the mobility of a UE moving across several cells), wherein each value of the field represents a respective one of the remote UEs related to the grant UE, and wherein the remote UE is determined based on the value of the field Basu, see paragraph[0091], based on UE request of transmission resources and the BSR from the UE, the eNB estimates the resources needed for transmission and the eNB schedules the resource allocation, and the UE sends a scheduling request (D-SR or Random Access) to the eNB followed by a sidelink buffer status report (BSR) and (ii) the information on the mapping(Basu, see paragraph [0035], a basic physical resource used for data transmission consists of a frequency resource of size bandwidth grant (BWgrant) during one time interval, e.g., a subframe, onto which coded information bits are mapped, and it should be noted that a subframe, also referred to as transmission time interval (TTI), is the smallest time interval for user data transmission).  

However, Basu does not explicitly teach wherein a reference signal sequence related to the specific channel is differently configured from a reference signal sequence related to a channel for transmitting sidelink data to the remote UE. However, Hu in the same or similar field of endeavor teaches wherein a reference signal sequence related to the specific channel is differently configured from a reference signal sequence related to a channel for transmitting sidelink data to the remote UE ( Hu, see paragraphs[0136-0137], the relay device sends the reference signal to the remote device and  a sending device converts a frequency domain reference signal from frequency domain to time domain, to generate a time domain reference signal, where the frequency domain reference signal includes a reference signal sequence mapped to a frequency domain resource, the reference signal sequence is determined based on a ZC sequence, and a length value of the ZC sequence is selected from at least two length values, and before mapping the reference signal sequence to the frequency domain resource to generate the frequency domain reference signal, the sending device may further obtain the reference signal sequence).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Hu into Basu’s system/method because it would allow reference signal sequence that includes a first reference signal sequence and a second reference signal sequence.  Such combination would have been obvious to combine as both references are from analogous art where  (Hu; [0047]).


Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection relies on Basu and Hu references for the newly-added limitations now presented in the claims and challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                                                                                                                                                                                                                               


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476